Felton, J.
Where one or more persons wrongfully out and remove timber from land, and the owner does not in his lifetime, institute an action in trover or to recover damages, a cause of action in trover or for damages for a direct injury to personal property survives to his personal representative. Davis v. Atlanta Gas Light Co., ante.
The court erred in sustaining the general demurrer to the petition as amended and in dismissing the action.

Judgment reversed.


Sutton, CJ., and Worrill, Jr., concur.